DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIG. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“FIG. 1” in the specification should read “Figure”.  As discussed in the drawing objection above, where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite for reciting “recirculating the reaction product, which includes an unreacted olefin monomer in the introducing of the catalyst inactivator, to perform the oligomerization reaction” because it is unclear how “in the introducing of the catalyst inactivator” is meant to limit the claim. It is unclear whether the claim is reciting that an unreacted olefin monomer is recirculated to the step of introducing the catalyst inactivator or if the unreacted olefin monomer which is present during the introducing of the catalyst inactivator is recycled to the oligomerization reaction step. As presented, it is unclear to which step the olefin monomer is to be recycled and whether the unreacted olefin monomer is being used to perform an oligomerization reaction while the catalyst is being deactivated. Based on the Applicant’s specification, it would appear that the unreacted olefin monomer present at the time the catalyst inactivator is introduced is recycled to the oligomerization reactor and therefore, for purposes of examination, the claim will be interpreted as the unreacted olefin monomer is recycled to the oligomerization reaction step. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shaik et al. (US 2013/0303817 A1).
In regards to claim 1, Shaik discloses an ethylene oligomerization process comprising:
introducing an oligomerization transition metal catalyst, a cocatalyst, an olefin monomer and a reaction solution including an aliphatic compound into an oligomerization reactor to perform an oligomerization reaction, wherein the aliphatic compound is considered equivalent to the claimed solvent ([0030]; [0049]; [0053]; [0057]; [0061]; [0062]); and
introducing a catalyst inhibitor which may include oxygen polar compounds such as carbon dioxide and carbon monoxide to a reaction product of the oligomerization reaction ([0065]; [0066]).
Carbon dioxide and carbon monoxide are considered to be oxygen-containing inorganic materials in the gas phase.  
Alternatively, Shaik does not appear to explicitly disclose that the catalyst inhibitor is in a gas phase. 
However, Shaik discloses that the catalyst inhibitor may be diluted and introduced as a liquid, which reasonably suggests that the inhibitor may also be introduced in a gas phase when not diluted in a solvent ([0067]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to operate the process of Shaik by using a catalyst inhibitor such as carbon dioxide or carbon monoxide in a gas phase, since Shaik is considered to reasonably suggest that inhibitors may be used in a gas phase when not diluted in a solvent, and while it is acknowledged that Shaik discloses that introducing the inhibitor as a liquid enhances its dispersion into the process fluid, such a teaching is only considered a preferred embodiment which does not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 

In regards to claims 2-4, Shaik discloses carbon dioxide which is an oxygen-containing inorganic material that is in a gas phase at 25oC and 1 atmosphere ([0066]). 

In regards to claim 5, Shaik discloses that the catalyst inhibitor may comprise one or more inhibitors, which reasonably suggests that 100% of the catalyst inhibitor may carbon dioxide ([0066]-[0067]).

In regards to claim 6, Shaik discloses that the ethylene oligomerization process includes operating such that the temperature of the process fluid is maintained in a range of from 30 to 110oC, which reasonably suggests that the temperature at which the catalyst inhibitor is introduced to stop the catalytic reaction would be performed at about the same temperature. The temperature range of 30 to 110oC overlaps the claimed range of 80 to 100oC and is therefore considered prima facie obvious.

In regards to claim 7, Shaik discloses that a solid waste stream comprising deactivated oligomerization catalyst can contain liquid materials too heavy to vaporize during separation and may be processed to recover useful hydrocarbons and valuable metals, which reasonably indicates that a solid phase component including an inactivated catalyst may be subjected to a solid-liquid separation ([0070]). 

In regards to claim 9, Shaik discloses that unreacted ethylene can be separated from the reaction product and recycled to the oligomerization step ([0105]; [0106]).

In regards to claim 11, Shaik does not appear to explicitly disclose that 1-octene is included at 30% by weight or more, based on 100% by weight of linear alpha olefins in the reaction product of the oligomerization reaction. 
However, Shaik discloses oligomerizing the same feed comprising ethylene and an aliphatic solvent, in the presence of similar transition metal catalysts and co-catalysts, at overlapping conditions to produce alpha-olefins including 1-octene ([0041]; [0046]; [0049]; [0053]; [0057]). It follows that with the same feed, similar catalysts, and at overlapping conditions that the process of Shaik will proceed and function in substantially the same manner as the claimed method. Thus, it is asserted, that the process of Shaik may be operated such that 1-octene is included at 30% by weight or more based on 100% by weight of linear alpha olefins in the reaction product similarly as claimed, absent evidence to the contrary.

In regards to claim 12, Shaik discloses the co-catalyst may include an organoaluminoxane ([0061]).

In regards to claim 13, Shaik does not appear to explicitly disclose that the amount of catalyst inhibitor is such an amount that an amount of the oxygen-containing inorganic material in the catalyst inhibitor is 1 to 50 times higher than the total number of moles of aluminum, boron, or a combination thereof in the cocatalyst based on the number of moles. 
However, Shaik discloses that the inhibitor is added to deactivate the oligomerization catalyst and stop the catalytic reactions ([0065]) and it would be obvious for one having ordinary skill in the art to have optimized the amount of catalyst inhibitor since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One of ordinary skill would be motivated to provide a sufficient amount of catalyst inhibitor to stop all catalytic reactions and therefore would reasonably determine an appropriate amount of oxygen-containing inorganic inhibitor such as carbon dioxide based on the moles of catalyst needed to be deactivated. If the Applicant demonstrates that the claimed amount and ratio are critical and unexpected results, the rejection will be withdrawn. 

In regards to claim 15, Shaik discloses that the olefin monomer is ethylene and that the oligomers may include a mixture of linear alpha-olefins having 4+ carbon atoms ([0041]; [0057]; [0071]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (US 2013/0303817 A1) as applied to claim 1 above, and further in view of Weber et al. (US 2015/0291486 A1).
In regards to claim 8, Shaik discloses that the catalyst inhibitor may be water, carbon dioxide or carbon monoxide ([0066]).
Shaik does not appear to explicitly disclose separating an unreacted catalyst inactivator by distillation or adsorption.
However, Weber, directed to methods for deactivating catalyst compositions used for oligomerization, teaches that distillation of oligomerization reaction products after introducing of a catalyst deactivating composition may be used to separate light components such as carbon monoxide, carbon dioxide and water, from the linear alpha olefin products (Abstract; [0020]; [0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by using a distillation column to separate unreacted catalyst inhibitor such as carbon dioxide or carbon monoxide as taught by Weber, because both Shaik and Weber are directed to processes involving similar oligomerization catalysts and use of catalyst inhibitors/deactivators, Weber teaches known separation techniques to separate carbon dioxide and carbon monoxide from the oligomerization products and this merely involves applying a known separation technique to a compositionally similar process fluid to yield predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (US 2013/0303817 A1) as applied to claim 1 above, and further in view of Weber et al. (US 2015/0291486 A1) and Vermeiren et al. (US 2015/0330706 A1).
In regards to claim 10, Shaik discloses separating ethylene in an ethylene separation column and recycling ethylene to the oligomerization reaction step ([0105]). Shaik also discloses that the catalyst inhibitor may be carbon dioxide or carbon monoxide ([0066]), which one of ordinary skill would recognize would be removed with the separated ethylene as a light component.
Alternatively, Weber, directed to methods for deactivating catalyst compositions used for oligomerization, teaches that distillation of oligomerization reaction products after introducing of a catalyst deactivating composition may be used to separate ethylene and light components such as carbon monoxide, carbon dioxide and water, from the linear alpha olefin products (Abstract; [0020]; [0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to reasonably conclude that carbon dioxide or carbon monoxide catalyst inhibitor would be removed with ethylene at the top of the ethylene separation column/distillation column as taught by Weber, because both Shaik and Weber are directed to processes involving similar oligomerization catalysts and use of catalyst inhibitors/deactivators, and Weber teaches that carbon dioxide and carbon monoxide are separated with ethylene during distillation as they are lighter components.
Shaik does not appear to explicitly disclose that the carbon dioxide or carbon monoxide inhibitor is removed by adsorption.
However, Vermeiren, directed to removing light components from an ethylene stream teaches that overhead streams comprising ethylene and carbon dioxide from a deethanizer column may be sent to a carbon dioxide adsorption zone to recover an ethylene stream free of CO2 and recovering the CO2 ([0030]; [0080]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by removing carbon dioxide catalyst inhibitor from ethylene by adsorption as taught by Vermeiren because Shaik, in view of Weber, reasonably suggests that unreacted carbon dioxide catalyst inhibitor will be removed in the overhead with ethylene from the ethylene separations column, Vermeiren teaches that ethylene and carbon dioxide from a deethanizer may be separated by adsorption and therefore this merely involves applying a known separation technique to recover unreacted catalyst inhibitor from a compositionally similar stream to yield predictable results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (US 2013/0303817 A1) as applied to claim 1 above, and further in view of Small et al. (US 2008/0027188 A1).
In regards to claim 14, Shaik discloses a transitional metal catalyst comprising nickel, chromium, titanium or zirconium ([0058]).
Shaik does not appear to explicitly disclose a transitional metal catalyst represented by ML1(L2)p(X)q wherein M is a transition metal, L1 is a heteroligand, L2 is an organic ligand, X is a halogen, p is an integer of 0 to 1 or more, q is an integer of oxidation number of M – p. 
However, Small discloses catalysts and catalyst systems comprising catalyst and cocatalysts useful for ethylene oligomerization with high productivity and selectivity comprising a transitional metal, heteratomic ligand and an anion X which can be a halide ([0004]; [0110]; [0111]). Small discloses a structure having a general formula which is equivalent to ML1Xq ([0004]) which satisfies the claimed transition metal catalyst. Small discloses Xp, wherein p may equal the oxidation state of M ([0113]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by substituting the transition metal oligomerization catalyst with the catalyst of Small because both Shaik and Small are directed to ethylene oligomerization with catalyst systems comprising a transition metal catalyst and cocatalyst (Small - [0128]), Small teaches that the transition metal catalysts comprising heteroligands have improved productivity and selectivity, and this merely involves substituting one known transitional metal catalyst for another to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772